Digitally signed by
                                                                          Reporter of Decisions
                                                                          Reason: I attest to
                         Illinois Official Reports                        the accuracy and
                                                                          integrity of this
                                                                          document
                                 Appellate Court                          Date: 2019.04.16
                                                                          09:43:34 -05'00'




                   People v. Quigley, 2018 IL App (1st) 172560



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption             KEVIN QUIGLEY, Defendant-Appellant.



District & No.      First District, Fifth Division
                    Docket No. 1-17-2560



Filed               November 30, 2018
Rehearing denied    January 11, 2019



Decision Under      Appeal from the Circuit Court of Cook County, No. 39212590; the
Review              Hon. Patrick T. Stanton, Judge, presiding.



Judgment            Affirmed.


Counsel on          Franklin A. Celani, of Mokena, for appellant.
Appeal
                    Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                    Clare Wesolik Connolly, and Paul Sloan, Assistant State’s Attorneys,
                    of counsel), for the People.



Panel               PRESIDING JUSTICE ROCHFORD delivered the judgment of the
                    court, with opinion.
                    Justices Hoffman and Lampkin concurred in the judgment and
                    opinion.
                                                OPINION

¶1        Defendant-appellant, Kevin Quigley, appeals from the denial of his petition to rescind the
     statutory summary suspension of his driver’s license. On appeal, defendant argues that the trial
     court erred when, at the hearing on his petition, it allowed the admission of the results of his
     blood alcohol test performed at a hospital emergency room during treatment following a motor
     vehicle accident in contravention of the physician-patient privilege. Defendant further
     contends that, absent the test results, there were no reasonable grounds upon which to conclude
     he was driving while under the influence of alcohol and that, therefore, his petition to rescind
     should have been granted. For the reasons that follow, we affirm.1
¶2        On November 5, 2016, defendant was involved in a multicar collision and was transported
     from the scene by ambulance to a hospital emergency room. At the hospital, a blood alcohol
     test was performed on defendant, and a doctor informed an Illinois state trooper of the results.
     The trooper placed defendant under arrest and issued him citations for driving under the
     influence of alcohol in violation of section 11-501(a)(2) of the Illinois Vehicle Code (Code)
     (625 ILCS 5/11-501(a)(2) (West 2016)) and other traffic violations. In addition, defendant was
     subsequently charged with driving while his blood alcohol level was 0.08 or greater under
     section 11-501(a)(1) of the Code. Id. § 11-501(a)(1). Defendant’s driver’s license was,
     thereafter, summarily suspended by the Secretary of State until December 2019.
¶3        On December 1, 2016, defendant filed a petition to rescind the statutory summary
     suspension. Defendant asserted that rescission was warranted on four grounds including that
     the arresting officer did not have reasonable grounds to believe he was driving or in actual
     physical control of a motor vehicle while under the influence of alcohol. The circuit court, on
     May 15, 2017, held a hearing on the petition.
¶4        At the hearing, defendant called Thomas Krzysiak, an Illinois state trooper who testified
     that, on November 5, 2016, at 4:02 a.m., he was dispatched to the southbound lanes of
     Interstate 94 at 65th Street in Chicago. At that location, the roadway consisted of four lanes of
     traffic, with the two left lanes going up a ramp to the Chicago Skyway (Skyway), and the two
     right lanes continuing onto the local lanes of the Dan Ryan Expressway. When Trooper
     Krzysiak arrived on the scene, three vehicles appeared to have been involved in a collision. He
     referred to these vehicles as “Unit 1,” “Unit 2,” and “Unit 3.”
¶5        Unit 1 was against the concrete median barrier separating the local lanes of traffic from the
     Skyway ramp and its front end was severely damaged. Defendant, the sole occupant of Unit 1,
     was bleeding from lacerations on his forehead and face. Trooper Krzysiak asked defendant
     what had happened and if he was all right. Defendant gave the trooper his name and driver’s
     license but stated that he “wasn’t involved in any crash.” When fire department personnel
     asked defendant to exit his vehicle, defendant refused, stating that he was uninjured.
¶6        Unit 2 was stopped in a local lane. The occupants stated that Unit 1 had passed them on the
     left in the exit ramp toward the Skyway. Thereafter, Unit 1 suddenly attempted to cross from
     the ramp to the local lanes, lost control, struck the barrier that separates the exit ramp from the
     local lanes, went airborne, and then struck their vehicle. Unit 3 was on the grassy embankment
         1
          In adherence with the requirements of Illinois Supreme Court Rule 352(a) (eff. July 1, 2018), this
     appeal has been resolved without oral argument upon the entry of a separate written order stating with
     specificity why no substantial question is presented.

                                                    -2-
       off the right shoulder. The driver of Unit 3 gave Trooper Krzysiak a similar account of Unit 1’s
       travels—that it was moving in the left lane onto the Skyway, cut across, struck the concrete
       barrier, went airborne, and then struck Unit 2. The driver of Unit 3 added that Unit 2 then
       struck his vehicle, which caused him to lose control and his vehicle ended up in the
       embankment. Finally, Trooper Krzysiak interviewed a witness who was not involved in the
       collision, who told him essentially the “same thing.”
¶7         Eventually, defendant was taken by ambulance to the emergency room of Stroger Hospital.
       Trooper Krzysiak later spoke with defendant in a hospital room, and at some point, he placed
       defendant under arrest.
¶8         On cross-examination by the State, Trooper Krzysiak testified that, prior to November 5,
       2016, he had participated in over 100 driving under the influence (DUI) investigations and,
       additionally, had interacted with people under the influence of alcohol hundreds of times. He
       then provided more detail about his investigation and interactions with defendant.
¶9         Specifically, when Trooper Krzysiak first spoke with defendant, defendant stated that he
       was not involved in any crash, that he was fine, and that he just wanted to leave. The engine of
       defendant’s vehicle was still running at this time. After Trooper Krzysiak spoke with other
       witnesses, he returned to defendant’s vehicle and talked to him a second time. During both
       interactions, Trooper Krzysiak noticed that a “strong odor of alcoholic beverage was
       emanating from his breath.” As such, during their second conversation, Trooper Krzysiak
       asked defendant if he had been drinking alcohol, and defendant did not answer. Trooper
       Krzysiak asked him again what had happened in the crash and defendant replied: “What crash?
       I wasn’t involved in any crash. I didn’t hit anybody.”
¶ 10       At this point, fire department personnel joined Trooper Krzysiak in assisting defendant out
       of his vehicle and onto a gurney. Defendant repeatedly refused to leave his vehicle and said
       that he did not want to go to the hospital but wanted to call his parents and go home.
       Eventually, defendant was moved into an ambulance and transported to the hospital. After
       defendant received treatment, Trooper Krzysiak spoke with defendant in his hospital room.
       Again, Trooper Krzysiak smelled “a strong odor of alcoholic beverage emanating from his
       breath.” While in the hospital room, Trooper Krzysiak placed defendant into custody.
¶ 11       When the State asked if, prior to placing defendant into custody, Trooper Krzysiak had a
       conversation with anyone who was treating defendant at the hospital, defense counsel objected
       on the grounds of physician-patient privilege. The trial court overruled the objection.
       Thereafter, Trooper Krzysiak testified that a physician, Dr. Joseph, told him that lab work had
       been done, the results of which indicated defendant’s whole blood alcohol content was 0.297.
       According to Trooper Krzysiak, that number converted to a serum blood alcohol content of
       0.251, which was over the legal limit of 0.08. Trooper Krzysiak confirmed that the police had
       not directed anyone at the hospital to take defendant’s blood. After receiving this information,
       Trooper Krzysiak placed defendant under arrest and read defendant the warnings to motorist.2
¶ 12       Trooper Krzysiak explained that he did not offer defendant standard field sobriety tests on
       the scene because, due to defendant’s injuries, it would not have been feasible to conduct the


           2
            According to the trooper’s sworn report, and the confirmation from the office of the Secretary of
       State, defendant’s statutory summary suspension was based upon defendant’s subsequent refusal or
       failure to submit to a blood alcohol test.

                                                     -3-
       tests. He stated that he eventually formed an opinion that defendant was under the influence of
       alcohol based upon the strong odor of alcohol, the crash, and the blood alcohol test results.
¶ 13        On redirect, defense counsel asked Trooper Krzysiak whether he would have placed
       defendant under arrest had it not been for Dr. Joseph’s disclosure. Trooper Krzysiak answered:
       “I don’t know.”
¶ 14        After defendant rested, the State made a motion for a directed finding, which was granted.
       As is relevant here, the court found that the arresting officer had reasonable grounds to believe
       both that defendant had been driving and that he was under the influence of alcohol. The court
       specified that the circumstances supporting a belief that defendant was under the influence of
       alcohol included the “extremely violent accident that [defendant was] swerving from [the]
       left-hand lane to the right-hand lane going over a median, flipping the car”; defendant’s denial
       that he had been in an accident; the odor of alcohol on defendant’s breath; and the results of the
       blood alcohol test.
¶ 15        After the court announced its decision, defense counsel challenged the court with regard to
       its consideration of the blood alcohol test results. The court responded, in relevant part, as
       follows:
                    “And I think it’s appropriate for [Trooper Krzysiak] to consider what was reported
                to him as blood alcohol content. Whether accurate or not, this is what was reported to
                him. Now it was appropriate for him to consider it. And given that—and frankly,
                without the blood alcohol test, I think there could arguably be sufficient grounds for
                [DUI].
                    The odor of alcohol, the type of accident that occurred, his disorientation regarding
                what happened, where he was, was he even in an accident. Well, one can even argue
                that it might have been from an injury. [One] can easily argue it’s from impairment.”
¶ 16        Defendant, thereafter, filed a posthearing motion, arguing (1) that the trial court erred in
       allowing the results of his hospital blood alcohol test results into evidence over his objection
       where those results were protected by the physician-patient privilege and (2) that, absent the
       blood alcohol test results, he had established a prima facie showing that there were no
       reasonable grounds for his arrest.
¶ 17        Following a hearing, the trial court denied the motion. In doing so, the court stressed that
       the blood alcohol test results had not been entered into evidence but, rather, Trooper Krzysiak
       had testified that he had considered those results in determining whether he had reasonable
       grounds to believe that defendant was driving while impaired. The court found that Dr. Joseph
       was expressly authorized by statute to disclose the blood alcohol test results to Trooper
       Krzysiak and that, therefore, there had been no violation of the physician-patient privilege and
       that the blood alcohol test results were properly considered by Trooper Krzysiak in his
       decision to place defendant under arrest for DUI. Defendant appealed.
¶ 18        On appeal, defendant first contends that the trial court erred when it allowed “into
       evidence,” over his objection, the results of the blood alcohol test conducted at the hospital. He
       argues that those test results were protected by the physician-patient privilege and that no
       exception to that privilege applies in proceedings to rescind a statutory summary suspension.
       Specifically, he asserts that exceptions allowing for the admission into evidence of blood
       alcohol test results “in prosecutions” for certain offenses do not apply here because statutory
       summary suspension hearings are civil actions and not criminal prosecutions.


                                                   -4-
¶ 19       The Code includes an “implied consent” provision. Section 11-501.1 of the Code states:
               “Any person who drives or is in actual physical control of a motor vehicle upon the
               public highways of this State shall be deemed to have given consent, subject to the
               provisions of [s]ection 11-501.2, to a chemical test or tests of blood, breath, other
               bodily substance, or urine for the purpose of determining the content of alcohol, other
               drug or drugs, or intoxicating compound or compounds or any combination thereof in
               the person’s blood if arrested *** for any offense as defined in [s]ection 11-501 or a
               similar provision of a local ordinance ***.” 625 ILCS 5/11-501.1(a) (West 2016).
       This section also authorizes the Illinois Secretary of State “to summarily suspend the driver’s
       license of any motorist arrested for [driving under the influence] who refuses to submit to
       chemical testing, tests above the legal alcohol concentration limit, or tests positive for an
       intoxicating substance.” People v. Elliot, 2014 IL 115308, ¶ 16 (citing 625 ILCS 5/11-501.1(d)
       (West 2002)). The suspension has the purpose of promptly removing impaired drivers from the
       roadways and protects the public. Id.
¶ 20       A defendant who has received a notice of a statutory summary suspension of driving
       privileges may request a judicial hearing, stating the grounds upon which he seeks rescission of
       the suspension. 625 ILCS 5/2-118.1(b) (West 2016). A specific ground that may be pled is
       “[w]hether the officer had reasonable grounds to believe that the person was driving *** while
       under the influence of alcohol.” Id. A hearing on a petition to rescind “shall proceed in the
       court in the same manner as in other civil proceedings.” Id.
¶ 21       At a hearing on a petition to rescind, the defendant has the burden of establishing a
       prima facie case for rescission. People v. Fonner, 385 Ill. App. 3d 531, 539 (2008). If a
       prima facie case is established, the burden shifts to the State to present evidence justifying the
       suspension. Id. However, if the defendant fails to establish a prima facie case, a directed
       finding should be granted for the State. People v. Helt, 384 Ill. App. 3d 285, 287 (2008). A trial
       court’s finding regarding whether a defendant has established a prima facie case for rescission
       of the statutory summary suspension will not be reversed on appeal unless it is against the
       manifest weight of the evidence. Id. A finding is against the manifest weight of the evidence
       only if it is unreasonable, arbitrary, or not based on the evidence presented, or if the opposite
       conclusion is clearly evident. Fonner, 385 Ill. App. 3d at 539.
¶ 22       In response to defendant’s position that the physician-patient privilege protected the results
       of his blood alcohol test, the State maintains that exceptions to the physician-patient privilege,
       found in sections 8-802(4) and (9) of the Code of Civil Procedure (735 ILCS 5/8-802(4),3
       (9) (West 2016)), and sections 11-501.4 and 11-501.4-1 of the Code allowed the disclosure of
       defendant’s blood alcohol test results and the testimony relating to the test. The question of
       whether an evidentiary privilege or an exception to that privilege applies is reviewed de novo.
       People v. Botsis, 388 Ill. App. 3d 422, 434 (2009).
¶ 23       Communications between a physician and patient were not protected from disclosure
       under common law. Parkson v. Central Du Page Hospital, 105 Ill. App. 3d 850, 852 (1982).

           3
            We do not address section 8-802(4), which states that disclosure is permitted “in all actions
       brought by or against the patient, his or her personal representative, a beneficiary under a policy of
       insurance, or the executor or administrator of his or her estate wherein the patient’s physical or mental
       condition is an issue” (735 ILCS 5/8-802(4) (West 2016)), as we have found the blood alcohol test
       results were, otherwise, exempt.

                                                       -5-
       Section 8-802 of the Code of Civil Procedure codifies the physician-patient privilege and
       provides that “[n]o physician or surgeon shall be permitted to disclose any information he or
       she may have acquired in attending any patient in a professional character, necessary to enable
       him or her professionally to serve the patient.” 735 ILCS 5/8-802 (West 2016). The privilege,
       however, is not absolute. Section 8-802, itself, enumerates 14 exceptions to the
       physician-patient privilege and “illustrates a ‘legislative balancing between relationships that
       society feels should be fostered through the shield of confidentiality and the interests served by
       disclosure of the information.’ ” Palm v. Holocker, 2017 IL App (3d) 170087, ¶ 21 (quoting
       People ex rel. Department of Professional Regulation v. Manos, 202 Ill. 2d 563, 575-76
       (2002)).
¶ 24       Section 8-802(9) provides an exemption to the physician-patient privilege “in prosecutions
       where written results of blood alcohol tests are admissible pursuant to [s]ection 11-501.4 of the
       [Code].” 735 ILCS 5/8-802(9) (West 2016). Section 11-501.4 of the Code, to which section
       8-802(9) of the Code of Civil Procedure refers, provides that “ ‘[t]he confidentiality provisions
       of law pertaining to medical records and medical treatment shall not be applicable’ ” with
       regard to blood tests performed when receiving medical treatment in an emergency room and
       (under certain criteria) are admissible in the prosecution for any violation of section 11-501, a
       similar local ordinance, or for reckless homicide. People v. Ogle, 313 Ill. App. 3d 813, 816
       (2000) (quoting 625 ILCS 5/11-501.4(b) (West 1998)).
¶ 25       Additionally, section 11-501.4-1 of the Code provides an exemption with regard to
       individuals being treated in an emergency room after a motor vehicle accident and states:
                   “(a) Notwithstanding any other provision of law, the results of blood, other bodily
               substance, or urine tests performed for the purpose of determining the content of
               alcohol, other drug or drugs, or intoxicating compound or compounds, or any
               combination thereof, in an individual’s blood, other bodily substance, or urine
               conducted upon persons receiving medical treatment in a hospital emergency room for
               injuries resulting from a motor vehicle accident shall be disclosed to the Department of
               State Police or local law enforcement agencies of jurisdiction, upon request. Such
               blood, other bodily substance, or urine tests are admissible in evidence as a business
               record exception to the hearsay rule only in prosecutions for any violation of [s]ection
               11-501 of this Code or a similar provision of a local ordinance, or in prosecutions for
               reckless homicide brought under the Criminal Code of 1961 or the Criminal Code of
               2012.
                   (b) The confidentiality provisions of law pertaining to medical records and medical
               treatment shall not be applicable with regard to tests performed upon an individual’s
               blood, other bodily substance, or urine under the provisions of subsection (a) of this
               [s]ection.” (Emphasis added.) 625 ILCS 5/11-501.4-1(a), (b) (West 2016).
¶ 26       Here, a blood alcohol test was performed on defendant when he was being treated in an
       emergency room for injuries he sustained after a motor vehicle accident. Thus, under section
       11-501.4-1 of the Code, the physician-patient privilege did not prevent disclosure of the blood
       alcohol test results to law enforcement. In fact, this section required that the results of
       defendant’s blood alcohol test be given to Trooper Krzysiak upon his request. There is no
       question that Dr. Joseph acted properly in providing Trooper Krzysiak with defendant’s blood
       alcohol test results. The circuit court properly found the physician-patient privilege was not
       violated by the physician’s reporting of defendant’s blood alcohol test results.

                                                   -6-
¶ 27       The question then becomes whether, in the context of the statutory summary suspension
       proceeding, it was proper for Trooper Krzysiak and the trial court to consider those test results
       in determining whether reasonable grounds existed to believe defendant had been under the
       influence of alcohol while he was driving. No published case in Illinois has addressed this
       exact question. However, in People v. Ernst, 311 Ill. App. 3d 672, 678 (2000), this court
       addressed the analogous question of whether, in the context of a motion to quash arrest and
       suppress evidence, it is proper to consider such results in determining whether probable cause
       to arrest for driving while impaired existed.
¶ 28       In Ernst, the defendant had been arrested and charged with driving under the influence of
       alcohol. Id. at 673. The trial court granted his motion to quash arrest and suppress evidence,
       ruling that an emergency room nurse had improperly reported his blood alcohol test results to
       the arresting officer in violation of the physician-patient privilege. Id.
¶ 29       On appeal, this court determined that the plain language of section 11-501.4-1 permitted
       the disclosure of the test results to local law enforcement personnel without the need for
       judicially authorized methods of court discovery. Id. at 676-77. In addition, this court held that
       blood alcohol test results reported pursuant to section 11-501.4-1 may be used by law
       enforcement in formulating probable cause to arrest and be considered at a hearing relating to
       probable cause. Id. at 677-79; see also People v. Beck, 2017 IL App (4th) 160654, ¶ 100 (where
       appellate court, reviewing a motion to quash, cited section 11-501.4-1 and found “evidence of
       the results of the hospital blood draw would have provided [the officer] with reasonable
       grounds to believe defendant committed a DUI offense”). The Ernst court explained its
       holding in this way:
               “We believe that, by permitting these results to be reported to the police in the first
               instance, the legislature intended that the police would utilize these results in
               determining whether to effectuate an arrest. A prohibition against the use of
               blood-alcohol test results at a probable cause hearing would therefore undermine a
               primary purpose of the statute. In construing a statute, a court should not apply an
               interpretation that would produce results that the legislature could not have intended.”
               Ernst, 311 Ill. App. 3d at 678 (citing People v. Steppan, 105 Ill. 2d 310, 316 (1985)).
¶ 30       In keeping with Ernst and the language of section 11-501.4-1, we find no error in Trooper
       Krzysiak’s consideration of the results of the hospital’s blood alcohol test in determining
       whether there were reasonable grounds to believe defendant was driving under the influence of
       alcohol. The trooper’s conclusion served as a basis for his arrest of defendant and to the trooper
       giving defendant the warnings to motorist. As a result, defendant’s license was subjected to a
       statutory summary suspension under the implied consent provision of the Code. The purpose
       of a statutory summary suspension, as we have stated, is to swiftly remove impaired drivers
       from our streets. Such a need is particularly heightened where the impaired driver has been
       involved in a motor vehicle collision. The legislative intent recognized in Ernst—that the
       police would use disclosed blood alcohol test results in determining whether there was
       probable cause to effectuate an arrest—applies just as equally in the context of a statutory
       summary suspension proceeding as in a probable cause hearing.
¶ 31       Our conclusion is supported by our supreme court’s recognition that the issues raised in a
       petition to rescind and in a motion to suppress are overlapping and share the same standard of
       review. People v. Wear, 229 Ill. 2d 545, 560-61 (2008). Specifically, when determining
       whether an officer had reasonable grounds to arrest a defendant in the context of deciding a

                                                   -7-
       petition to rescind statutory summary suspensions, Illinois courts utilize the probable cause
       analysis of the fourth amendment. Id.; see also Fonner, 385 Ill. App. 3d at 539-40 (in
       proceedings on a petition to rescind a statutory summary suspension “reasonable grounds” is
       synonymous with “probable cause”).
¶ 32       We find that, by permitting and, in fact, requiring the release of the blood alcohol test
       results to law enforcement when there has been a motor vehicle collision, it is reasonable to
       conclude that the legislature, in enacting section 11-501.4-1, intended that the blood alcohol
       test results would be used by law enforcement to determine reasonable grounds to believe a
       defendant has been driving impaired for purposes of a statutory summary suspension.
¶ 33       We also find that the trial court properly allowed and considered the testimony of Trooper
       Krzysiak as to the blood alcohol test results in its decision to deny the petition to rescind. The
       trooper testified that the results were a factor in his determination that there were reasonable
       grounds to arrest defendant for driving under the influence. In so finding, we reject defendant’s
       argument that, because statutory summary suspension proceedings are considered as civil in
       nature and are not “prosecutions,” the reasoning of Ernst should not apply here. Defendant
       points out that sections 11-501.4 and 11-501.4-1(a) allow blood alcohol test and similar test
       results into evidence as business record exceptions to the hearsay rule “in prosecutions” for
       certain offenses. 625 ILCS 5/11-501.4, 11-501.4-1(a) (West 2016). However, the trial court
       remarked at the hearing that the State did not seek the actual admission of defendant’s blood
       alcohol test results as substantive evidence under the business record exception to the hearsay
       rule. Rather, the trooper merely testified to his knowledge of the blood alcohol test results as
       one piece of background information that, in combination with other factors, led him to
       effectuate an arrest of defendant for driving under the influence.
¶ 34       “To determine whether reasonable grounds and/or probable cause existed for a defendant’s
       arrest, a court ‘must determine whether a reasonable and prudent person, having the
       knowledge possessed by the officer at the time of the arrest, would believe the defendant
       committed the offense.’ ” Fonner, 385 Ill. App. 3d at 540 (quoting People v. Fortney, 297 Ill.
       App. 3d 79, 87 (1998)). Under this standard, an officer must have “ ‘more than a mere
       suspicion, but [is] not require[d] *** to have evidence sufficient to convict.’ ” Id. (quoting
       People v. Long, 351 Ill. App. 3d 821, 825 (2004)). At a hearing on a petition to rescind
       statutory summary suspension on the ground that an officer did not have reasonable grounds to
       believe that defendant was driving while impaired, hearsay evidence “is permissible as it
       explains the information the officer possessed at the time and what he reasonably believed
       based upon that information.” People v. Horine, 2017 IL App (4th) 170128, ¶ 15. Trooper
       Krzysiak based his conclusion, in part, upon defendant’s reported blood alcohol test results
       and, therefore, this information is “essential” to a court’s determination as to whether
       reasonable grounds existed that defendant was driving under the influence. See id. Because the
       test results were not admitted into evidence, we need not consider defendant’s argument as to
       whether those results would be admissible as substantive evidence in a statutory summary
       suspension hearing under section 11-501.4 or section 11-501.4-1(a) of the Code.
¶ 35       Defendant’s second contention on appeal is that, absent the blood alcohol test results, there
       were no reasonable grounds upon which to conclude that he was driving while under the
       influence of alcohol and that, therefore, his petition for rescission should have been granted.
       Having determined that the blood alcohol test results were properly considered in determining
       whether reasonable grounds existed, we need not address this contention.

                                                   -8-
¶ 36   For the reasons explained above, we affirm the judgment of the circuit court.

¶ 37   Affirmed.




                                              -9-